Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 (dependent on claim 1) is indefinite because claim 1 requires "the lateral sipe engages the tread edge limit" whereas claim 8 requires "the lateral sipe exists into a shoulder notch of the shoulder area towards the tread edge limit".  Thus, claim 8 is inconsistent with claim 1 and is thereby ambiguous.
4)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 8 (dependent on claim 1) fails to further limit claim1 because claim 1 requires "the lateral sipe engages the tread edge limit" whereas claim 8 requires "the lateral sipe exists into a shoulder notch of the shoulder area towards the tread edge limit".  Thus, claim 8 is inconsistent with claim 1 and thereby fails to further limit
claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1, 3-5, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al (US D555,078) in view of Great Britain 268 (GB 802,268) and Japan 905 (JP 2002-254905) and optionally further in view of Lurois (US 5,896,905) and/or German 762 (DE 102011056762).
	Radulescu et al discloses a tire tread [title] and illustrates a tread having a directional tread pattern and comprising four circumferential grooves separating five ribs (center rib, middle ribs, shoulder ribs) wherein each shoulder rib comprising inclined shoulder sipes extending from a tread edge limit and terminating at a shoulder circumferential groove [FIGURES 1-2]; it being noted that it is well known in the tire tread art to illustrate sipes as lines since sipes have a narrow width.  FIGURE 2 of Radulescu et al is reproduced below:

    PNG
    media_image1.png
    681
    654
    media_image1.png
    Greyscale

FIGURE 2 illustrates the shoulder sipes being inclined at an average angle of about 20 degrees with respect to the axial direction.  Radulescu et al's tread does not have sacrificial ribs at the axial outer ends on the tread.   Radulescu et al is silent as to "heavy truck tire tread" / "heavy truck tire".
	As to claims 1, 17 and 18, it would have been obvious to one of ordinary skill in the art to providing a heavy truck tire with a tread comprising a directional tread pattern as shown by Radulescu et al since Japan 905 teaches providing a heavy duty pneumatic tire (e.g. tire size 295/75R22.5) with a tire tread having a directional tread pattern comprising sipes inclined with respect to the axial direction and further comprising circumferential grooves separating ribs [FIGURE 1, machine translation].  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Radulescu et al in a tread of a heavy duty pneumatic tire (e.g. tire size 295/75R22.5) for the benefit of obtaining a real world / practical application of the design of Radulescu et al's tread pattern.  In claim 17, "heavy truck tire" reads on a heavy duty pneumatic tire (e.g. tire size 295/75R22.5) as disclosed by Japan 905.
	With respect to average sipe angle with respect to axial direction  (claims 1, 3, 4, 9, 18), it would have been obvious to one of ordinary skill in the art to incline the shoulder sipes in Radulescu et al's tread pattern such that the average sipe angle αa with respect to the lateral direction Y (axial direction) between point A and point B of each shoulder sipe is greater than 20 degrees [claims 1, 18], less than 70 degrees in absolute value [claim 3], greater than 35 degrees and less than 55 degrees in absolute value [claim 4], the shoulder sipe is oriented relative to a rolling direction such that point B is configured to make contact with the ground before point A [claim 9] since (1) Radulescu et al illustrates a directional tread pattern in which shoulder sipes are inclined with respect to the axial direction [FIGURE 2] and (2) Great Britain 268 teaches providing a pneumatic tire having a directional tread pattern having knife cuts 9 (shoulder sipes) in shoulder ribs such that the shoulder sipes are inclined at 30 to 60 degrees with respect to the circumferential direction (30 to 60 degrees with respect to the axial direction) to provide good grip on corners [FIGURE 2].  With respect to point B being "from 10% to 25% of a rolling width (RTW) from the tread edge limit", it would have been obvious to one of ordinary skill in the art to provide the heavy truck tire having Radulescu et al's tread pattern such that the shoulder ribs have a width of 10 to 25% rolling tread width since (1) Radulescu et al illustrate the width of the shoulder ribs as being about 18% of tread width and optionally (2) official notice is taken that it is well known / conventional per se in the tire tread art to provide a heavy duty pneumatic tire having a tread comprising shoulder ribs such that the shoulder ribs have a width greater than 17% tread width and less than 25% tread width.
With respect to sipe inclination angle with respect to radial direction (claims 1, 3, 4, 10, 11, 18), it would have been obvious to one of ordinary skill in the art to provide the heavy duty pneumatic tire having Radulescu et al's tread pattern such that the shoulder sipes are inclined at a sipe inclination angle with respect to the radial direction of 10 to 50 degrees, the sipe bottom being configured to approach a contact patch before the sipe top point upon forward motion [claim 1], the sipe inclination angle is 10 to 40 degrees [claim 3], the sipe inclination angle is greater than 15 degrees and less than 25 degrees [claims 4, 18], the reference plane is located half way between point A and point B in the lateral direction [claim 10], the entire shoulder sipe is inclined between 10 to 50 degrees such that the bottom of the shoulder sipe is configured to approach the contact patch before the top and the shoulder sipe at the outer surface at each location of the shoulder sipe in the lateral direction from point A, A' and point B, B' [claim 11] since (1) Japan 905 teaches inclining sipes in a tread of a heavy load tire at an angle of 3 to 20 degrees with respect to the radial direction to suppress wear wherein the sipes are arranged to define a directional tread pattern [FIGURES 1, 3, paragraph 19] and optionally (2) (A) Lurois teaches inclining incisions (sipes) in a tread of a steer axle (front axle) of heavy vehicle tire at angle of 5 to 25 degrees with respect to the radial direction to improve wear life of the tire [FIGURE 2A] and/or (B) German 762 teaches inclining sipes in a tire tread of front tire at angle of 0 to 15 degrees with respect to the radial direction wherein all profiled bands (land portions) of the tread may be configured as profiled bands 4 (land portions 4) [FIGURES 1, 2, 6, machine translation]. 
	As to claim 5, Radulescu et al illustrates each shoulder sipe as comprising an axially outer short segment oriented at 0 degrees with respect to the axial direction [FIGURE 2].
	As to claim 9, it is noted that Radulescu et al's shoulder sipes are inclined so as to define a directional tread pattern [FIGURE 2].
	As to claim 12, one of ordinary skill in the art would readily understand that Japan 905 teaches a new / unworn heavy duty pneumatic tire having a new / unworn tread.  
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide the heavy duty pneumatic tire having Radulescu et al's tread pattern such that the tread has been worn down 50% from its initial state since in view of Japan 905's teaching to provide both end open inclined sipes in ribs of a tread of a heavy duty pneumatic tire such that the sipes have a depth of 30 to 120% of the depth of a circumferential groove [machine translation].
	As to claim 14, each land in each shoulder area of Radulescu et al's tread pattern is a shoulder rib.  
9)	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al (US D555,078) in view of Great Britain 268 (GB 802,268) and Japan 905 (JP 2002-254905) and optionally further in view of Lurois (US 5,896,905) and/or German 762 (DE 102011056762) as applied above and further in view of Canada 116 (CA 1313116).
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide the heavy duty pneumatic tire having the tread pattern of Radulescu et al such that average sipe depth is at least 30% of average distance between consecutive sipes (average sipe spacing) [claim 6], average sipe depth is 50 to 150% of average distance between consecutive sipes (average sipe spacing) [claim 7] since (1) Radulescu et al illustrates each shoulder rib having circumferentially spaced apart short one end open sipes and illustrates five short one end open sipes between a pair of both end open inclined shoulder sipes; there being six sipe spacings along an edge of the shoulder rib between the pair of both end open inclined shoulder sipes, (2) Canada 116 teaches providing a heavy duty pneumatic tire (e.g. tire size 10.00 R 20) having a tread comprising shoulder ribs comprising circumferentially spaced apaer short one end open sipes such that the short sipes have a length of 1 to 3 mm and a spacing of 1-4 mm [abstract] and an illustrated sipe depth of about 80% depth of circumferential groove [FIGURES 1-2] to reduce wear and (3) Japan 905 teaches providing a heavy duty pneumatic tire such that depth of circumferential grooves is 10 to 20 mm (e.g. 14 mm) and depth of both end open sipes is 30 to 120% of depth of circumferential grooves [FIGURES 1-3, machine translation].  When the heavy duty pneumatic tire having Radulescu et al's tread pattern is provided such that the sipe spacing is 2.5 mm (falling within Canada 116's range of 1 to 4 mm), the sipe depth is 80% circumferential groove depth (as shown by Canada 116 / falling within Japan 905's range of 30-120%) and the circumferential groove depth is 14 mm (as per Japan 905's example), then the average sipe depth is 0.75 times the average sipe spacing [0.80 x 14 mm = 11.2 mm; 6 x 2.5 mm = 15 mm; 11.2 mm / 15 mm = 0.75].  This value of 0.93 falls with the claimed range of at least 0.3 [claim 6] or 0.5 to 1.5 [claim 7].       
10)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al (US D555,078) in view of Great Britain 268 (GB 802,268) and Japan 905 (JP 2002-254905) and optionally further in view of Lurois (US 5,896,905) and/or German 762 (DE 102011056762) as applied above and further in view of Houis et al (US D750,013) and/or Cerny et al (US 2019/0184760).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide the heavy duty pneumatic tire having Radulescu et al's tread pattern such that an inclined  shoulder sipe exits into a shoulder notch of the shoulder area towards the tread edge limit since (1) Houis et al shows providing a pneumatic tire [title] having a tread such that an inclined shoulder sipe extends from a shoulder circumferential groove to a shoulder notch [FIGURE 4] and/or (2) Cerny et al shows providing a pneumatic tire having a tread such that an inclined shoulder sipe extends from a shoulder circumferential groove to a shoulder notch [FIGURE 1].  One of ordinary skill in the art would readily appreciate that the shoulder notch improves traction.
11)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al (US D555,078) in view of Great Britain 268 (GB 802,268) and Japan 905 (JP 2002-254905) and optionally further in view of Lurois (US 5,896,905) and/or German 762 (DE 102011056762) as applied above and further in view of France 145 (FR 2,722,145).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide the shoulder sipes in Radulescu et al's tread pattern such that the sipe inclination angle has a different magnitude at different lateral locations of the sipe since France 145 teaches providing incisions (sipes) in a tire tread such that the angle of inclination of the sipe with respect to the radial direction varies along the length of the sipe to obtain a good comprise of the adhesion speed properties of wear, regardless of the degrees of wear of the tire while also making it possible to act on the average orientation of the axes to which the maximum and minimum rigidities of the rubber slats situated are exerted between incisions (sipes) [FIGURES 1-2, machine translation].
12)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al (US D555,078) in view of Great Britain 268 (GB 802,268) and Japan 905 (JP 2002-254905) and optionally further in view of Lurois (US 5,896,905) and/or German 762 (DE 102011056762) as applied above and further in view of Europe 217 (EP 2133217).
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide Radulescu et al's inclined shoulder sipes such that each shoulder sipe has an undulating shape from the sipe bottom to a top of the shoulder sipe since Europe 217 teaches providing a fine cut (sipe) in a tread of a pneumatic tire such that the sipe is inclined with respect to the radial direction by an angle alpha of less than or equal to 20 degrees and such that the sipe is undulating from the bottom of the sipe to the top of the sipe so that the tire has good longitudinal and lateral grip performance on wet, snowy and icy roads over its lifetime while also having consistently good braking properties on wet, snowy, icy and dry roads [FIGURE 7, machine translation].
Remarks
13)	Applicant’s arguments with respect to claims 1 and 3-18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
Applicant's arguments filed 5-11-12 have been fully considered but they are not persuasive.
In view of applicant's statements on pages 9 and 10 of the response filed
5-11-22, Mayni et al (US 2020/0262245) and Towbridge et al (US 2020/0262244) have been removed as 102(a)(2) type prior art.
Applicant argues that Japan 905 discloses micro sipes which are blind and terminate within the shoulder rib of the tread well short of the longitudinal groove.  More properly, Japan 905 discloses a heavy duty pneumatic tire having both end open sipes which are inclined with respect to the axial direction and which are inclined with respect to the radial direction to reduce wear.
Applicant argues that German 762 does not disclose any sipes that are lateral sipes and does not disclose any sipes that engage a tread edge limit.  Applicant is incorrect since (1) German 762 discloses both end open lateral sipes 6 in a profiled band 4 (land portion 4) [FIGURE 5] and (2) German 762 teaches that all profiled bands (land portions) of the tread may be configured as profiled bands 4 (land portions 4) [paragraph 45 of machine translation].
14)	No claim is allowed.
15)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 8, 2022